DETAILED ACTION
This Office Action is in response to the Request for Continued Examination filed on 16 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered. 
Election/Restrictions
Newly submitted claim(s) 13 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 13 appears to be drawn towards a device wherein each of band-edge peak intensities of PL emission spectra for a side face of the recess and a bottom face of the recess has an intensity that is 90% or more in relation to a band-edge peak intensity of a PL emission spectrum for an upper face of the first member outside of an aperture of the recess. These limitations appear to be nearly identical to the limitations presented in withdrawn claim 8 and appear to cover nearly the same subject matter. As such, this claim is drawn towards subject matter that was not elected.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  (s) 13 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al (US 2015/0014700 A1; hereinafter Khalil) in view of Chu et al. (US 2018/0337042 A1; hereinafter Chu).
In regards to claim 1, Khalil teaches, e.g. in figs. 5, a structure comprising: 
a first member (64) [0056] constituted by a single crystal of gallium nitride [0053], 
the first member including a recess (68) [0057], 
the recess having a high aspect ratio [0077], and 
a bottom of the recess being constituted by the gallium nitride (evidenced in fig. 5 which depicts the bottom of (68) being a part of (64)); and 
a second member (e.g. (74)) loaded inside the recess [0057].
Khalil appears to be silent as to, but does not preclude, the limitations wherein the recess having an aspect ratio of 5 or more and a depth of 5 m or more. Chu teaches the limitations wherein the Khalil with the aforementioned limitations taught by Chu to improve trench PN junction device characteristics (Chu [0003-0004]).
In regards to claim 3, the combination of Khalil and Chu teaches the limitations discussed above in addressing claim 1. Chu further teaches the limitations wherein a width of an upper end of the recess is 6 m or less [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Khalil with the aforementioned limitations taught by Chu to improve trench PN junction device characteristics (Chu [0003-0004]).
In regards to claim 6, the combination of Khalil and Chu teaches the limitations discussed above in addressing claim 1. Khalil further teaches the limitations wherein the first member comprises, a first conductive type, the second member comprises a second conductive type differing from the first conductive type, and the second member forms a pn junction with the first member ([0077]; e.g. figs. 6: evidenced by (74) forming a vertical junction at sidewall (70)).
In regards to claim 12, the combination of Khalil and Chu teaches the limitations discussed above in addressing claim 1. Khalil further teaches the limitations wherein the second member is an insulated gate electrode (e.g. fig. 7).
In regards to claim 14, the combination of Khalil and Chu teaches the limitations discussed above in addressing claim 1. Khalil further teaches the limitations wherein a bottom face of the recess is a flat face that is parallel to an upper face of the first member outside of an aperture of the recess (e.g. figs. 5).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khalil and Chu as applied to claim 1 above, and further in view of Lu et al. (US 2015/0096488 A1; hereinafter Lu).
In regards to claim 15, the combination of Khalil and Chu teaches the limitations discussed above in addressing claim 1. The combination of Khalil and Chu appears to be silent as to, but does not preclude, the limitations wherein an upper face of the first member outside of an aperture of the recess is c face and an edge of the aperture of the recess has a portion that is not perpendicular to m axis. Lu teaches the limitations wherein an upper face of the first member outside of an aperture of the recess is c face and an edge of the aperture of the recess has a portion that is not perpendicular to m axis [0052]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Khalil and Chu with the aforementioned limitations taught by Lu to optimize directional growth of specific crystals of a specific orientation (Lu [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812